Citation Nr: 1114894	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  04-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the RO in Detroit, Michigan, which denied service connection for a heart condition.  The case was remanded to the agency of original jurisdiction (AOJ) for additional development in April 2007 and May 2008.  The Board subsequently issued a decision in October 2008 denying the Veteran's claim.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2010 memorandum decision, the Court endorsed a February 2010 joint motion for remand and remanded the appeal for compliance with the instructions in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the need to again remand this case.

As indicated above, the Veteran is seeking service connection for a heart disability as a direct result of active service or as secondary to his service-connected diabetes mellitus type II.  

The Veteran's private medical records from the University of Michigan Briarwood Family Practice Center reflect that the Veteran underwent a stress test in February 2003.  The test revealed a first degree atrioventricular (AV) block and results that were otherwise normal.  It was noted that the scan significance was probably normal and indicative of a low risk for hard cardiac events.  In August 2003, a blood test yielded normal results.  In December 2003, a note from Dr. M.T. Ruffin gave a diagnosis of coronary artery disease (CAD) as confirmed by a stress echocardiogram and stated that this was secondary to diabetes.  In May 2004, the Veteran underwent another stress test, which again revealed a first degree AV block and resulted in otherwise normal findings.  It was also noted again that the scan significance was probably normal and indicative of a low risk for hard cardiac events.  In August 2007, a statement from Dr. Ruffin indicated that the Veteran had CAD, which was diagnosed in April 2003 and was secondary to diabetes mellitus.  Subsequently, treatment notes dated in September 2007 stated that the Veteran's symptoms of palpitations and left-sided axillary pain did not appear to be consistent with a myocardial infarction.  Results of an electrocardiogram performed during this visit, which showed a first degree AV block, were noted to be within normal limits.  

The Veteran was afforded a VA examination in February 2003 to assess the current nature and etiology of his diabetes mellitus and other claimed conditions.  The Veteran denied a history of myocardial infarction or stroke.  He reported having a sharp, stabbing, left-sided chest pain on rare occasions.  The Veteran also indicated that he occasionally experienced a dull pain around his heart that felt like a muscle strain and lasted for an entire day.  On physical examination, his heart had a regular rhythm and rate, S1 and S2 were normal, and there was no murmur or gallop.  An electrocardiogram revealed sinus rhythm with a first degree AV block.  An echocardiogram, noted to be a technically limited study, revealed an estimated left ventricular ejection fraction of 50 percent.  As the examiner later clarified in a March 2004 statement, this was a "technically limited study" because there was poor visualization of structures due to the Veteran's obesity.  A chest x-ray showed a normal heart size.  Based on the findings, the assessment given was atypical chest pain.  

Thereafter, following the submission of the December 2003 note from Dr. Ruffin, the claims file was forwarded to the same examiner for further review.  Specifically, the examiner was asked to provide an opinion as to whether he concurred with the CAD diagnosis shown in Dr. Ruffin's note.  In a March 2004 statement, the examiner opined that neither the February 2003 University of Michigan stress test, nor the echocardiogram performed at the February 2003 VA examination provided definite evidence to support the presence of CAD.  

In May 2008, the Board remanded this case for a new VA examination to clarify the existence of a current heart disability.  If CAD was not found, the examiner was to reconcile the absence of the disease with Dr. Ruffin's findings, if possible.  The Board also noted that although an atrioventricular block was a potentially compensable heart disability under 38 C.F.R. § 4.104, Diagnostic Code 7015, simple delayed P-R conduction time was not a disability in and of itself in the absence of other evidence of cardiac disease.  

The Veteran underwent a VA examination in June 2008.  Following a physical examination and a review of the Veteran's medical records, the examiner stated that the first degree AV block was most likely a benign condition and that his most recent stress test at the University of Michigan did not indicate any heart disease.  The examiner specifically noted that presently there was no evidence of CAD or any other type of heart disease.  It was further noted that given his risk factor for heart disease and diabetes mellitus type II, the Veteran may develop CAD in the future, in which case his future CAD would be at least as likely as not caused by or contributed to by his service-connected diabetes mellitus type II.  

Although the June 2008 examiner specifically determined that the Veteran did not have CAD or any other type of heart disease, there is no indication that any effort was made to reconcile this finding with those of Dr. Ruffin.  In this regard, it is noted that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the AOJ did not fully comply with the May 2008 remand instructions, the Board is required to remand this case for further development.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA heart examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner designated to examine the Veteran. All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should determine the current diagnosis(es) of all heart disabilities, if any. If CAD is not found, the examiner should reconcile the absence of the disease with the conflicting findings of Dr. Ruffin, to the extent possible. In doing so, the examiner should take into account the February 2003 Briarwood stress test, December 2003 note from Dr. Ruffin, May 2004 Briarwood stress test, September 2007 Briarwood treatment notes, and April 2008 statement from Dr. Ruffin.  If there is an atrioventricular block, the examiner should note if it is simply the result of delayed P-R conduction time or if there is other evidence of cardiac disease.

If a current heart disability is found, the examiner should provide an opinion, based on a thorough review of the evidence of record, as to whether such heart disability is at least as likely as not (i.e., to at least a 50:50 probability) etiologically related to the Veteran's service-connected diabetes mellitus via causation or aggravation, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  An opinion should be issued for each identified heart disability.

The complete medical rationale for all opinions expressed must be provided, and the foundation for all conclusions should be clearly set forth.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (A medical opinion that contains only data and conclusions is not entitled to any weight).  Citation and discussion of any medical treatise/literature considered in formulating the opinion would be helpful.  If the examiner is unable to form an opinion without resorting to speculation, the examiner should so state and provide the reasons why an opinion would require speculation.  

After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the examiner. (The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim. See 38 C.F.R. § 3.655 (2010).)

2. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


